t c memo united_states tax_court philip t and mary ellen chaplin petitioners v commissioner of internal revenue respondent docket no filed date david r andelman and juliette galicia pico for petitioners nina p ching for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for all section references are to the internal_revenue_code continued decision are whether petitioners are entitled to deduct legal fees of dollar_figure from their adjusted_gross_income pursuant to sec_62 or whether petitioners must deduct the legal fees as a miscellaneous itemized_deduction under sec_67 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in west roxbury massachusetts philip t chaplin petitioner is a professional fiduciary serving as a trustee of trusts and as an executor of estates petitioner began his career with minot deblois maddison mdm in before his employment with mdm petitioner had no experience with investment management or trust and estate administration on date rice heard bigelow inc rhb a c_corporation incorporated in the commonwealth of massachusetts was formed as a spinoff of mdm upon its incorporation petitioner went to work with rhb and participated in rhb’ sec_1 continued as amended amounts are rounded to the nearest dollar profit-sharing_plan in petitioner became a director and shareholder of rhb and purchased stock representing a 5-percent share of rhb in date petitioner was elected to rhb’s board_of directors rhb was formed to provide administrative management and investment services for fiduciaries and others to the extent permitted by law rhb did not have trustee powers was not a_trust company or bank and was not registered under the investment advisers act of rhb could not be appointed to serve as a corporate trustee instead individual fiduciaries associated with rhb were named and served as trustees in their individual capacities as the named trustees the fiduciaries were the legal owners of trust assets and had sole custody and authority over the trust assets under their care typically only rhb’s shareholders and directors served as named trustees before being retained by a client the fiduciaries provided the prospective client with a fee schedule a fiduciary services statement and a copy of the rhb trustees’ investment philosophy if a new client did not like a particular fiduciary the client could chose from other fiduciaries at rhb there was an attempt amongst the fiduciaries to equalize their workloads the fiduciaries released all trustee’s fees paid to them to rhb rhb decided how to allocate those fees for paying expenses and providing compensation rhb paid the fiduciaries a salary and withheld taxes including social_security rhb provided the fiduciaries with general business liability insurance workmen’s compensation_unemployment insurance group life and disability insurance family health insurance and subscriptions to professional publications rhb also provided office space copiers computer systems and administrative support services rhb paid petitioner’s expenses to become a chartered financial analyst and reimbursed petitioner for any work-related travel_expenses rhb also provided petitioner with a company credit card rhb expected petitioner and other fiduciaries to keep regular hours and to work every business_day rhb also expected petitioner and other fiduciaries to keep all fiduciaries apprised of what they were doing all correspondence with clients was circulated among the fiduciaries before petitioner became a shareholder and director of rhb neil rice mr rice rhb’s president and edward heard mr heard served as petitioner’s supervisors and mentors all supervised employees including petitioner were reviewed annually by rhb the reviews were used by rhb to determine any salary increases and bonuses upon his becoming a shareholder and director petitioner and rhb executed an employment agreement on date the employment agreement provided in part agreement made between philip t chaplin of boston massachusetts the employee and rice heard bigelow inc a massachusetts corporation the employer in consideration of the employee’s employment by the employer and the mutual covenants herein set forth employer and employee agree as follows duties employer hereby employs employee actively to engage in the practice of fiduciary management and related duties employee accepts such employment and agrees to perform all such duties of a nature consistent with his training and experience which may be assigned to him by employer and subject always to fiduciary constraints and to the direction and control of the board_of directors of employer_provided however that employer agrees not to impose upon employee any duty or restriction in connection with such performance which would cause any violation of fiduciary standards set forth by law or by any governing instrument under which employee is to function or any other ethical or legal_obligation imposed upon the members of the fiduciary profession in jurisdictions in which the employee shall practice term the employment shall commence as of the date hereof and shall continue until terminated as hereinafter provided extent of services outside fees etc employee shall devote his entire attention and energies diligently and faithfully to employer’s business subject_to fiduciary constraints employer shall determine the specific duties to be performed by the employee the means and manner by which those duties shall be performed and the extent by which those duties shall be performed by other employees of the employer termination this agreement may be terminated by either party on not less than sixty days prior written notice notwithstanding the foregoing the employer may terminate this agreement without prior notice in the event the employee i commits any dishonest or fraudulent act against the employer or ii willfully fails to perform substantially his duties under this agreement other than by reason of his mental or physical disability petitioner and rhb also executed a stock purchase and restriction agreement stock purchase agreement on date petitioner received a paycheck from rhb every weeks in addition to serving as a fiduciary petitioner provided administrative services to rhb however rhb did not break petitioner’s compensation down into payments for fiduciary and nonfiduciary duties from to rhb’s fiduciaries participated in two committees the investment strategy committee and the investment committee during that time petitioner served as the discussion leader of the investment strategy committee the purpose of the investment strategy committee was to discuss market trends and to serve as a forum for the individual fiduciaries to discuss and share opinions about appropriate investments the investment committee met weekly to review individual trust accounts the investment committee reviewed to trust accounts per week all trust accounts were reviewed three times per year on a fixed schedule the investment committee was responsible for approving trades made by the fiduciaries while serving as trustees if the trades were not immediately approved the members of the investment committee would consult with other trustees if the investment committee objected to the trade the trade would not be placed even if the trustee of that trust objected in mr rice told petitioner that the fiduciaries were expected to follow the majority vote of the investment committee petitioner objected to the recommendations of the investment committee to the extent that he believed the recommendations were not in the best interest of a_trust of which he was fiduciary or violated his fiduciary duty to exercise independent judgment this conflict led to the deterioration of the relationship between petitioner and rhb in order to prevent the termination of the employment agreement rhb compelled petitioner to obtain psychiatric counseling in date rhb paid for the counseling sessions and it was up to mr rice and the psychiatrist when the sessions would end ultimately petitioner saw the psychiatrist twice a week for years on date mr rice informed petitioner that rhb would like to exercise the termination provision of the employment agreement and backdate the notice to date so that it would be effective date instead on date petitioner delivered a written notice to rhb that pursuant to section of the employment agreement he was terminating the employment agreement on date rhb delivered a written notice to petitioner that pursuant to sec_1 and of the employment agreement rhb was terminating the employment agreement for cause petitioner immediately turned over his office keys and rhb credit card and left the office when petitioner returned to gather his belongings he was supervised by another fiduciary who had to approve what petitioner took from the office when he left rhb petitioner took with him the trust accounts for which he served as the sole trustee petitioner also took with him trust accounts for which he served as a cotrustee where the other cotrustee determined that it was appropriate to resign petitioner resigned from the remainder of the trust accounts for which he served as a cotrustee in date petitioner began working at woodstock corp on date petitioner joined foster dykema cabot co fdc as its vice president and portfolio manager as he had done at rhb petitioner remitted all trustee’s fees to fdc and fdc paid petitioner a salary petitioner worked at fdc during on date petitioner filed suit against rhb in the u s district_court for the district of massachusetts alleging various federal and state claims in the district_court dismissed the federal claims and declined to exercise pendent jurisdiction over the state claims on date petitioner filed a first amended complaint against rhb mr rice and mr heard with the superior court division in norfolk county massachusetts alleging breach of contract--termination for refusal to breach duty to trust beneficiaries breach of contract--violation of 60-day notice of termination provisions breach of contract--breach of covenant of good_faith and fair dealing wrongful termination in violation of public policy intentional interference with advantageous relationships and defamation in date the case was settled rhb agreed to pay petitioner dollar_figure and all claims and counterclaims were dismissed with prejudice petitioners filed a joint federal_income_tax return for petitioners reported wages of dollar_figure of which dollar_figure represented petitioner’s salary from fdc on an attached schedule c profit or loss from business petitioners reported gross_income of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure the gross_income represented trustee’s fees petitioner received while working at fdc because petitioner remitted those payments to fdc he also included the remittances in his total expenses the remainder of the total expenses dollar_figure was attributable to legal fees arising from petitioner’s lawsuit against rhb after deducting the business loss from their wages and other sources of income petitioners reported adjusted_gross_income of dollar_figure petitioners reported that they were not liable for any alternative_minimum_tax amt after deducting itemized_deductions and exemptions petitioners reported total_tax of dollar_figure and tax withheld of dollar_figure and requested a refund of dollar_figure on date respondent issued petitioners a notice_of_deficiency determining a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined that petitioners were not entitled to deduct legal fees of dollar_figure from their adjusted_gross_income as an ordinary and necessary business_expense instead respondent determined that the legal fees were an unreimbursed employee expense relating to even though petitioner had a similar arrangement with rhb in that he remitted all trustee’s fees to rhb petitioners did not report the trustee’s fees and remittances in a similar manner on their federal_income_tax return in fact petitioners did not report the trustee’s fees as income in any manner and did not attempt to deduct the remittances instead they reported only the wages received from rhb as income likewise petitioners did not report the trustee’s fees received or the remittances made to woodstock corp from through petitioners did not begin reporting the trustee’s fees and remittances on a schedule c until petitioner’s employment by rhb as such respondent determined that the legal fees were properly deductible as a miscellaneous itemized_deduction to the extent the fees exceeded percent of petitioners’ adjusted_gross_income or dollar_figure because miscellaneous_itemized_deductions are not allowable for purposes of the amt petitioners’ legal fees deduction triggered an amt liability of dollar_figure in response to the notice_of_deficiency petitioners filed their petition with this court on date a petitioners’ legal fees deduction opinion the dispute in this case concerns the appropriate treatment of the legal fees petitioners incurred in connection with petitioner’s lawsuit against rhb mr rice and mr heard sec_62 provides that taxpayers are entitled to deduct from adjusted_gross_income the deductions allowed by this chapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee thus legal fees may be deducted from adjusted_gross_income if the fees are directly related to the taxpayer’s trade_or_business see sec_62 sec_162 however if the taxpayer’s trade_or_business is that of being an employee then the legal fees will be subject_to the limitation of sec_62 and will be treated as a miscellaneous itemized_deduction pursuant to sec_67 the parties agree that petitioners are entitled to deduct the legal fees as a trade_or_business expense under sec_162 the parties disagree however regarding the nature of petitioner’s relationship with rhb and the appropriate treatment of the legal fees deduction petitioners argue that petitioner was not an employee of rhb but was engaged in the trade_or_business of being an independent professional fiduciary petitioners assert that the lawsuit arose from petitioner’s trade_or_business of being an independent professional fiduciary entitling them to deduct the legal fees from their adjusted_gross_income under sec_62 respondent argues petitioner was an employee of rhb and petitioners must deduct the legal fees as a miscellaneous itemized_deduction under sec_67 because the legal fees arose from petitioner’s employment see alexander v petitioners argue under the origin_of_the_claim_test the legal fees are solely attributable to petitioner’s fiduciary services and are therefore deductible under sec_162 citing 112_tc_325 the origin_of_the_claim_test is typically used to determine whether legal fees are deductible under sec_162 as a trade_or_business expense or sec_212 as a nonbusiness_expense for the production_of_income or whether the legal fees are nondeductible personal expenses see 372_us_39 guill v commissioner supra the origin_of_the_claim_test is inapplicable to this case because the parties agree that the legal fees are deductible under sec_162 as a trade_or_business expense instead the dispute is over the nature of petitioner’s trade or business--whether he was an employee or an independent professional fiduciary irs 72_f3d_938 1st cir affg tcmemo_1995_ to determine the appropriate treatment of petitioners’ legal fees we must determine whether petitioner was an employee of rhb before his termination although the income_tax treatment of a taxpayer’s trade_or_business expense deductions depends on whether the taxpayer is performing services as an employee subtitle a of the internal_revenue_code does not define employee under these circumstances we apply common_law rules to determine whether the taxpayer is an employee 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir hathaway v commissioner tcmemo_1996_389 whether an individual is an employee must be determined on the basis of the specific facts and circumstances involved 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 relevant factors include the degree of control exercised by the principal over the details of the work the relationship the parties believe they are creating whether the work is part of the principal’s regular business which party invests in the facilities used in the work the individual’s opportunity for profit or loss the permanency of the relationship and the right to discharge and the provision of benefits typical of those provided to employees nlrb v united ins co 390_us_254 weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite no one factor is determinative rather all the incidents of the relationship must be assessed and weighed nlrb v united ins co supra pincite degree of control exercised by rhb although no single factor is dispositive the test usually considered fundamental is whether the alleged employer has the right to control the activities of the individual whose status is in issue weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite in order for an employer to retain the requisite control_over the details of an employee’s work the employer need not stand over the employee and direct every move made by the employee weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite the threshold level of control necessary to find employee status is generally lower when applied to professional services than when applied to nonprofessional services weber v commissioner supra pincite 25_tc_1296 in james v commissioner supra pincite this court stated the methods by which professionals work are prescribed by the techniques and standards of their professions no layman should dictate to a lawyer how to try a case or to a doctor how to diagnose a disease therefore the control of an employer over the manner in which professional employees shall conduct the duties of their positions must necessarily be more tenuous and general than the control_over nonprofessional employees yet despite this absence of direct control_over the manner in which professionals shall conduct their professional activities it cannot be doubted that many professionals are employees petitioners argue rhb did not have the right to control the means and manner by which petitioner exercised his fiduciary responsibilities petitioners assert that petitioner was required_by_law to exercise his own independent judgment when exercising his fiduciary duties and was subject only to the requirements of law and the terms of the individual trust documents it is inherent in the nature of many professions including petitioner’s that professional employees engaged in such professions are subject_to various requirements of law requirements of independent regulatory bodies and other fiduciary responsibilities which are beyond the control of their employer because a lower standard applies to professionals the fact petitioner was required_by_law to exercise independent judgment does not preclude rhb from exercising the requisite control see weber v commissioner supra pincite james v commissioner supra pincite many of the facts and circumstances of this case demonstrate rhb exerted control_over petitioner rhb mr rice and mr heard supervised petitioner in the performance of his fiduciary duties until he became a shareholder and director and petitioner was subject_to annual review sec_1 of the employment agreement required petitioner to perform duties as assigned to him by rhb and required him to perform such duties subject always to fiduciary constraints and to the direction and control of the board_of directors of rhb emphasis added rhb required petitioner to keep regular business hours rhb required petitioner to keep other trustees informed of what he was doing rhb’s investment committee reviewed all trust accounts including those petitioner managed three times per year and had to approve trades made by the fiduciaries if the investment committee objected to the trade the trade would not be placed even if the trustee of that trust objected in mr rice told petitioner that the fiduciaries were expected to follow the majority vote of the investment committee rhb required petitioner to seek counseling and mr rice and the psychiatrist determined when the counseling would end petitioner often objected to the control asserted by rhb and this dispute apparently led to petitioner’s termination and the subsequent lawsuit nevertheless we find rhb exercised the requisite control_over petitioner this factor supports a finding that petitioner was an employee of rhb the relationship the parties believe they are creating petitioners argue the parties intended to create a hybrid relationship where the fiduciaries were the principal and rhb was the agent because the fiduciaries paid rhb to provide them with office space equipment and administrative services and to the extent the fiduciaries provided administrative nonfiduciary services to rhb the fiduciaries were employees of rhb petitioners conclude that because the lawsuit arose from the first type of relationship the legal fees were attributable to his trade_or_business of being an independent professional fiduciary and were not attributable to petitioner’s employment by rhb petitioners’ argument is not supported by the record while petitioner and rhb did not enter into an employment agreement until the nature of the relationship before indicates that the parties believed they were creating an employer-employee relationship before being hired by mdm rhb’s predecessor petitioner had no experience serving as a fiduciary petitioner received on-the-job training by mdm and rhb petitioner was subject_to supervision and annual review by rhb and its shareholders and directors these factors are more consistent with an employer-employee relationship than with petitioners’ position that petitioner was the principal and rhb was the agent the employment agreement demonstrates that the parties intended to continue an employer-employee relationship after petitioner became a shareholder the employment agreement refers to rhb as the employer and petitioner as the employee the employment agreement provides petitioner accepts such employment and agrees to perform all such duties of a nature consistent with his training and experience which may be assigned to him by rhb and subject always to fiduciary constraints and to the direction and control of the board_of directors of rhb the employment agreement also provides that petitioner shall devote his entire attention and energies diligently and faithfully to rhb’s business subject_to fiduciary constraints rhb shall determine the specific duties to be performed by the petitioner the means and manner by which those duties shall be performed and the extent by which those duties shall be performed by other employees of rhb the employment agreement does not indicate that the parties intended to establish a hybrid relationship instead the employment agreement indicates the parties intended to establish an employer-employee relationship particularly in regard to petitioner’s performance of his fiduciary services this conclusion is supported by the manner in which rhb treated petitioner as described above rhb exercised a requisite level of control_over petitioner rhb paid petitioner a salary issued biweekly paychecks and withheld taxes including social_security the fact that the salary was not broken down into payments for fiduciary and nonfiduciary services weighs against petitioners’ hybrid relationship argument this factor supports a finding that petitioner was an employee of rhb whether the work is part of the principal’s business petitioners argue that rhb was in the business of providing individual fiduciaries with office space equipment and administrative services petitioners further argue that rhb could not be in the business of providing fiduciary services because it was not licensed to do so the parties stipulated and we so found that rhb was formed to provide administrative management and investment services for fiduciaries and others to the extent permitted by law this does not establish that rhb’s business was limited to providing those services to individual fiduciaries it is clear that rhb was in the business of providing clients with fiduciary services the fact that rhb as an entity could not render fiduciary services and that it relied on individual fiduciaries to provide those services does not change the nature of its business petitioner is a professional fiduciary his services as such were an integral part of rhb’s business this factor supports a finding that petitioner was an employee of rhb investment in facilities used in the work rhb provided petitioner with office space copiers computer systems and other equipment petitioners do not argue petitioner made any investment in the facilities or equipment petitioner argues this was merely part of the arrangement among the rhb trustees and that was part of the administrative and support services that rhb provided to the individual rhb trustees petitioner argues that the arrangement was entered into by the individual rhb trustees to save administrative costs regardless of why the arrangement was entered into the fact remains that rhb provided all of the facilities equipment and administrative services this factor supports a finding that petitioner was an employee of rhb petitioner’s opportunity for profit or loss petitioners argue that petitioner’s affiliation with rhb greatly enhanced petitioner’s prospects for earning greater trustee’s fees vis-a-vis the trustee’s fees he would earn if he conducted his trustee business on his own contrary to petitioner’s argument petitioner’s opportunity for profit was limited petitioner’s salary and bonuses were fixed by rhb and he was required to remit all trustee’s fees to rhb while increased productivity could lead to a raise or larger bonuses in the future petitioner could not directly increase his profit by earning additional trustee’s fees petitioner did participate in rhb’s profit-sharing_plan however such an arrangement may also be found in employer-employee relationships and does not by itself weigh in favor of petitioners’ position there is no indication in the record that petitioner would incur any loss if rhb ceased to be profitable however petitioner could be held personally liable if he breached his fiduciary duties to his clients in this limited sense petitioner did bear some risk of loss this factor tends to support a finding that petitioner was an employee of rhb but its significance is mitigated by petitioner’s participation in rhb’s profit-sharing_plan and his potential personal liability the permanency of the relationship and the right to discharge the permanency of a relationship indicates an employer- employee relationship while a transitory relationship does not levine v commissioner tcmemo_2005_86 hathaway v commissioner tcmemo_1996_389 additionally the right to discharge a worker and the worker’s right to quit at any time indicate an employer-employee relationship levine v commissioner supra under the employment agreement the relationship between petitioner and rhb was indefinite subject_to the termination provision under the termination provision rhb had the right to discharge petitioner with days’ notice without cause or immediately with cause petitioner had the right to quit upon giving days’ notice this factor supports a finding that petitioner was an employee of rhb the provision of benefits typical of those provided to employees rhb trained petitioner rhb provided petitioner with general business liability insurance workmen’s compensation_unemployment insurance group life and disability insurance family health insurance and subscriptions to professional publications rhb paid for petitioner’s expenses to become a chartered financial analyst and reimbursed petitioner for any work-related travel_expenses rhb also provided petitioner with a company credit card these benefits are typical of those an employer provides to an employee this factor supports a finding that petitioner was an employee of rhb petitioners’ other arguments petitioners cite feivor v commissioner tcmemo_1995_ for the proposition that the fact a taxpayer reports his business_expenses on a schedule c indicates that he is an independent_contractor and not an employee petitioners draw the conclusion that because they reported on a schedule c the trustee’s fees petitioner received and remitted to fdc petitioner acted as an independent_contractor and not an employee in providing fiduciary services how petitioners treated the trustee’s fees petitioner received and remitted to fdc has no bearing on petitioner’s relationship with rhb in fact while petitioner was employed by rhb petitioners did not report on a schedule c the trustee’s fees received and remitted to rhb instead petitioners reported only the wages received petitioners’ argument is without merit petitioners argue griswold v dir of div of unemployment comp div of employment sec n e 2d mass and revrul_58_5 1958_1_cb_322 establish that petitioner as a professional fiduciary will always be treated as being engaged in the trade_or_business of being a fiduciary and can never be an employee in griswold the supreme judicial court of massachusetts addressed whether a trustee was the employee of a_trust for purposes of massachusetts unemployment_compensation laws the court stated trustees are the masters and principals in the business of the trust and held trustees are not employees of such a_trust revrul_58_5 supra addressed whether income received by a fiduciary of a decedent’s estate should be considered in computing net_earnings from self- employment under the self-employment_contributions_act_of_1954 the revenue_ruling states that professional fiduciaries will always be treated as being engaged in the trade_or_business of being fiduciaries regardless of the assets contained in the estate neither griswold nor revrul_58_5 supra establishes that a professional fiduciary can never be an employee both authorities deal with issues different from the issue in this case--whether petitioner was an employee of rhb for purposes of the income_tax provisions of the internal_revenue_code neither authority has any bearing on this case conclusion despite petitioners’ emphasis on petitioner’s independent fiduciary obligations the record overwhelmingly supports a finding that petitioner was an employee of rhb the legal fees arose from a lawsuit petitioner instituted in response to his termination by rhb because the legal fees were directly attributable to petitioner’s employment and termination petitioners may not deduct the legal fees from their adjusted_gross_income under sec_62 instead the legal fees must be treated as a miscellaneous itemized_deduction pursuant to sec_67 as a result we sustain respondent’s determination and find a deficiency in petitioners’ federal_income_tax of dollar_figure b accuracy-related_penalty under sec_6662 respondent determined petitioners are liable for an accuracy-related_penalty under sec_6662 of dollar_figure petitioners argue they are not liable for an accuracy-related_penalty because they had substantial_authority and a reasonable basis for their position and they reasonably relied upon the advice of a tax professional and because they are already subject_to amt it would be unfair to penalize them further sec_6662 imposes a penalty of percent of the portion of the underpayment to which sec_6662 applies as relevant to this case the penalty applies to any portion of the underpayment that is attributable to a substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 once the burden of production is met the taxpayer must come forward with evidence sufficient to show that the penalty does not apply higbee v commissioner supra pincite according to our determination above the tax required to be shown on petitioners’ tax_return was dollar_figure ten percent of that amount is less than dollar_figure thus petitioners’ understatement is substantial if it exceeds dollar_figure petitioners reported an income_tax_liability of dollar_figure resulting in an understatement of dollar_figure respondent has satisfied his burden of production by showing that petitioners’ understatement_of_tax was substantial for purposes of determining the accuracy-related_penalty the amount of the understatement is reduced by the portion of the understatement that was attributable to the tax treatment of an item where the taxpayer had substantial_authority for his position or the taxpayer had a reasonable basis for his position and he disclosed the relevant facts affecting that item on his return sec_6662 petitioners argue that in accordance with griswold and revrul_58_5 supra they had substantial_authority and a reasonable basis for their treatment of the legal fees as discussed above neither authority provides support for petitioners’ contention that petitioner as a professional fiduciary could never be an employee likewise neither authority provides support for petitioners’ treatment of the legal fees the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if the taxpayer can establish he acted with reasonable_cause and in good_faith sec_6664 reliance upon the advice of a professional may demonstrate a taxpayer acted with reasonable_cause and in good_faith 115_tc_43 affd 299_f3d_221 3d cir 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 see sec_1_6664-4 income_tax regs however a taxpayer’s reliance upon the advice of a professional does not automatically constitute reasonable_cause neonatology associates p a v commissioner supra pincite see sec_1_6664-4 income_tax regs for a taxpayer to reasonably rely on the advice of a professional the taxpayer must show the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioners argue they relied on the advice of a tax professional in determining how to treat the legal fees however petitioners did not call their tax professional as a witness nor did they introduce evidence which would allow the court to evaluate the tax professional’s expertise because petitioners have not established their tax professional was a competent professional who had sufficient expertise to justify reliance petitioners have not shown they acted with reasonable_cause and in good_faith see sec_6664 neonatology associates p a v commissioner supra pincite finally petitioners’ argument that they should not be held responsible for the accuracy-related_penalty because they are already being penalized by the amt is without merit this court has previously stated the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected it is not a feasible judicial undertaking to achieve global equity in taxation and if it were a feasible judicial undertaking it still would not be a proper one equity in taxation being a political rather than a jural concept the solution must be with congress 124_tc_165 quoting 259_f3d_881 7th cir affg 114_tc_399 affd 454_f3d_782 8th cir see also 72_f3d_938 1st cir 808_f2d_1338 9th cir affg tcmemo_1985_199 84_tc_179 83_tc_742 petitioners’ equity argument offers no relief from the accuracy- related penalty for the above-stated reasons we find petitioners are liable for an accuracy-related_penalty under sec_6662 of dollar_figure in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
